DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to an amendment filed 5/16/2022. As directed by the amendment, claims 1, 3, 7, 9, and 13 were amended, claims 4 and 10 were cancelled, and no new claims were added. Thus, claims 1-3, 5-9, and 11-13 are presently pending in this application
Claims 1-3, 6-9, and 12-13 are allowed and claims 5 and 11 are cancelled based on the Examiner’s amendments below. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Brennan Swain on 5/20/2022. 

The application has been amended as follows:

In Claim 3, line 4, the limitation “protrusion, and wherein” has been changed to --protrusion, wherein--.

In Claim 3, line 5, the limitation “slot.” has been changed to --slot, and wherein the first angle and the second angle are the same.--. 

In Claim 9, line 5, the limitation “protrusion, and wherein” has been changed to --protrusion, wherein--.

In Claim 9, line 6, the limitation “slot.” has been changed to --slot, and wherein the first angle and the second angle are the same.--. 

Claims 5 and 11 have been cancelled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Lai (2009/0242064) does not specifically disclose the claimed apparatus and method as presented in the claims 1-3, 6-9, and 12-13. 
Lai discloses a hose (hose shown in fig. 2, see abstract and paragraph 0003) comprising a main body portion that defines a lumen (10, fig. 1, paragraph 0018) extending therethrough and includes an outer surface, wherein the hose defines a hose axis (axis of 10, see figs. 1-2), at least a first axially extending protrusion extending outwardly from the main body portion (see first extending protrusion 30 in the annotated-Lai fig. 2 in the non-final rejection), at least a first axially extending slot defined in the outer surface of the main body portion (see the first axially extending slot 20 in the annotated-Lai fig. 2 in the non-final rejection, see paragraphs 0017-0019), wherein a portion of the first axially extending protrusion is secured in a portion of the first axially extending slot (see fig. 2, see paragraphs 0018-0019 and 0022, Lai discloses that the hose is arranged on itself or capable of being arranged on itself as shown, therefore the portion of the first axially extending protrusion is secured in a portion of the first axially extending slot).
However, Lai fail to disclose a second axially extending protrusion extending outwardly from the main body portion, and a second axially extending slot defined in the outer surface of the main body portion, wherein the second axially extending slot is defined between and delimited by the first and second axially extending protrusions, wherein the second axially extending protrusion is configured to be securable in the second axially extending slot and is configured to be securable in the first axially extending slot, wherein the first axially extending protrusion is configured to be securable in the second axially extending slot, wherein the interface between each of the first and second axially extending protrusions and each of the first and second axially extending slots are configured to lock with one another. Therefore, to modify Lai to arrive at the claimed invention would not have been obvious and would be based upon improper hindsight reasoning. 
Therefore, claims 1-3, 6-9, and 12-13 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McGarvey (EP 1220398) is cited to show a hose comprising axially extended protrusions and slots. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TU A VO/Primary Examiner, Art Unit 3785